Exhibit 10.2
Addendum Dated October 1, 2008 to
Master Loan and Trust Agreement

                      Outstanding Bond Subseries       Initial       Outstanding
    Subseries   Identification       Principal     Designation   Number   CUSIP
  Amount   Mode
 
                   
2005 Series A Bonds
  AR1   644684 AH5   $ 12,125,000     Fixed
 
                   
2005 Series B-1 Bonds
  B-1R-2   644684 AT9     6,000,000     Term
 
                   
2005 Series BC-2 Bonds
  BC-2R-3   644684 AU6     11,360,000     Term
 
                   
2005 Series BC-3 Bonds
  BC-3R-1   644684 AR3     7,500,000     Term
 
                   
2005 Series BC-4 Bonds
  BC-4R-1   644684 AS1     12,500,000     Fixed

 

